PER CURIAM.
Appellant sued for a divorce from her husband on the grounds of cruel and inhuman treatment and habitual drunkenness. Respondent denied the charges and filed a cross bill for a divorce from his wife on the ground of cruel and inhuman treatment. The trial court found against the contentions of both parties, denying either of them relief. Appellant appealed from the decision, upon the ground that, as against herself, it was not supported by the facts, and that she was entitled to a divorce, especially upon the charge of drunkenness. The record discloses an unfortunate condition of incompatibility, but we agree with the trial judge that both parties are at fault, and that neither of them is entitled to relief at the hands of the court.
Order affirmed.